DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 and 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
 	With respect to claim 1, the prior art of record fail to suggest or disclose a set circuit that is configured to receive an input signal, to generate a voltage on a node of the set circuit using the input signal, and to generate a set pulse in accordance with the input signal, the voltage on the node of the set circuit, and a voltage on a node of a reset circuit; the reset circuit that is configured to receive the input signal, to generate the voltage on the node of the reset circuit using the input signal, and to generate a reset pulse in accordance with the input signal, the voltage on the node of the set circuit, and the voltage on the node of the reset circuit; a first cross-coupling circuit that is configured to couple the voltage on the node of the set circuit to the reset circuit; and a second cross-coupling circuit that is configured to couple the voltage on the node of the reset circuit to the set circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F(8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAREEM E ALMO/Examiner, Art Unit 2849     
                                                                                                                                                                                                   /Menatoallah Youssef/SPE, Art Unit 2849